DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-20 are cancelled. Claims 21-26, and 34-37 have been amended. Currently claims 21-39 are pending.

Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive. The Applicant argues on page 13 of the remarks that Chaum does not teach “wherein a gap separates the light guide plate from the first transparent substrate” and states that only Solomon is cited as teaching this feature. The Office disagrees. The Office Action refers to Cornelissen as teaching a gap that separates the light guide plate from the first transparent substrate. The Applicant further argues on page 13 of the remarks, that none of the disclosed references teach “wherein a transmittance of the light control device is controlled based on a measurement result of the illuminance sensor” as recited in claims 34 and 36. The Office disagrees. The Office Action refers to Freeman as clearly teaching the same, please see fig. 11, item 1002: light control device, item 1004: illuminance sensor, and ¶94-95. The Applicant argues on page 13 of the remarks that Chaum does not teach “wherein a brightness of an image formed by the image forming device is controlled on a basis of a measurement result of the illuminance sensor” as recited in claims 35 and 37 and that cited paragraph 1295 lacks a teaching, namely the brightness elements of Chaum is not equivalent to “a brightness of an image formed by the image forming device” of the claims. The Office disagrees. Figs. 306D and 306E of Chaum illustrate how light 30605 from light-generating elements (of an illuminator) pass . 
The Applicant argues on page 14 of the remarks that neither Chaum nor any other reference or combination of references teaches “wherein, when the measurement result of the illuminance sensor is equal to or greater than a first predetermined value, the transmittance of the light control device is equal to or less than a second predetermined value different from the first predetermined value” as recited in claim 28, nor do they teach “wherein, when the measurement result of the illuminance sensor is equal to or less than a first predetermined value, the transmittance of the light control device is equal to or greater than a second predetermined value different from the first predetermined value” as recited in claim 29. The Office disagrees. See pages 24-25 of the Office Action dated November 24, 2020 referring to Kelly et al. (Pub. No.: US 2008/0218434 A1).
The Applicant argues on pages 14-15 that Solomon does not teach the argued short comings of Chaum, please refer to the above discussion for indicating references for teaching the same. 
The Applicant argues on pages 16-17 that Freeman does not teach the argued short comings of Chaum, please refer to the above discussion for indicating references for teaching the same. 

The Applicant argues on page 18, that Cornelissen does not teach “wherein a gap separates the light guide plate and the first transparent substrate” as claimed. The Office disagrees. Cornelissen teaches a luminous window (fig. 1, item 101; ¶41) comprising a light guide plate (fig. 1A, item 101; ¶41), a light source (fig. 1, item 102; ¶41) arranged to couple light into the light guide, and a switchable structure (fig. 1, item 103; ¶41), wherein there is a gap between the light guide plate and a first substrate of the switchable structure (¶42) which meets the limitations of “wherein a gap separates the light guide plate and the first transparent substrate” as claimed. The Applicant argues on pages 18-19 that Cornelissen does not teach the argued short comings of Chaum, please refer to the above discussion for indicating references for teaching the same. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 33-35, 38, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chaum et al. (Pub. No.: US 2010/0149073 A1) hereinafter referred to as Chaum, in view of Solomon (Pub. No.: US 2011/0007277 A1), in view of Freeman et al. (Pub. No.: US 2007/0159673 A1) hereinafter referred to as Freeman, in view of Roh (Pub. No.: US .
 With respect to Claim 21, Chaum teaches a display apparatus (fig. 1: head mounted display system) comprising: a glasses-type frame (¶357); and an image display device (fig. 1, item 110: image display system; ¶557) that is attached to the frame, wherein the image display device includes: an image forming device (fig. 1, item 120: projector), and an optical device (fig. 1, item 116: proximal optic) on which light emitted from the image forming device is incident (¶560), in which the light is guided (figs. 24a-24c; ¶731), and from which the light is emitted; wherein a light control device (¶543; ¶682; ¶683, “a switchable structure may also reduce the amount of ambient light from the surrounding that is transmitted through the proximal optic to the eye”, a light control device is equivalent to a light reducing structure such as a switchable structure) that adjusts an amount of external light incident from outside the optical device is provided in a region of the optical device from which light is emitted (¶953); wherein the optical device (fig. 24A, item 2440: proximal optic ~ optical device) includes: a light guide plate (figs. 24A-24C; ¶731; ¶1091 – please note that a waveguide is equivalent to a light guide plate) in which incident light (fig. 24A, item 2410 or fig. 171, item 17101) propagates while being totally reflected and from which the light is emitted (¶760; ¶796; ¶1091); a first deflection section (fig. 171, the first deflection unit is equivalent to the first portion of the light guide plate where the incident light is first totally internally reflected – portion closest to item 17101) that deflects light incident on the light guide plate, wherein the first deflection section is one of a light reflecting film and a diffraction grating (¶539; ¶544; ¶672-673; see claim 1 and 46-47); and a second deflection section (fig. 171, the second deflection unit is equivalent to the second portion of the light guide plate where the incident light is totally internally reflected prior to exiting the light guide plate – portion closest to item 17103) that deflects the light which propagates in the light guide plate while being totally reflected (fig. 24a, item 2440: proximal optic; fig. 171, portion of the waveguide closest to item 17103: second deflection unit; ¶682; ¶683 – please note that the light control device (shutter) maybe on or within the proximal optic, switchable shutters have two substrates; ¶731; please note that the proximal optic is configured with a waveguide, this is equivalent to the second deflection unit being covered with a substrate of the light control device since the light control device is within the proximal optic as well).
Chaum does not teach the light control device includes: a first transparent substrate and a second transparent substrate, the first transparent substrate opposite the second transparent substrate, first and second transparent electrodes provided on the first and second transparent substrates respectively; and an electrophoretic dispersion liquid sealed between the first and second substrates. 
Solomon teaches a light control device (fig. 48) mounted on a glasses-type frame (¶2; ¶9, augmented reality) wherein the light control device includes a first transparent substrate and a second transparent substrate, the first transparent substrate opposite the second transparent substrate (fig. 48, item 50: electrophoretic shutter – must have a first transparent and second transparent substrate disposed opposite each other with electrophoretic medium in between when disposed on glasses for augmented reality), first and second transparent electrodes (fig. 48, item 50, must have first and second transparent electrodes when disposed on glasses for augmented reality; ¶187) provided on the first and second transparent substrates respectively, and an electrophoretic dispersion liquid sealed between the two substrates (¶187, please note that a electrophoretic shutter system comprises the above, there must be two electrodes one for applying a negative charge and one for applying a positive charge, an electrophoretic dispersion liquid between the electrodes, and substrates for the electrodes to be formed/disposed). 
(¶188).
Although Chaum teaches a structure that is on the optical device (¶683, switchable structure), Chaum and Solomon combined do not explicitly teach wherein the second deflection section is covered with one or more of the two opposite transparent substrates included in the light control device.
Freeman teaches a display device (fig. 11; ¶94) which provides an image to the user, comprising: an optical device (fig. 11, item 102; ¶38), a first deflection section (fig. , item 110; ¶38, “The input rays are reflected by an input reflector 110 that directs the rays generally along the axis of the image-guiding substrate 102”), a second deflection section (fig. 1, item 112; ¶38, “After the rays have transited a transfer distance along the substrate, they are incident upon a series of partial reflectors 112 that direct the rays toward a viewing region 114 where they can be perceived by the eye of a viewer 116”); and a light control device (fig. 11, item 1002; ¶94, “may be of many types including for example an LCD panel, an electrochromic panel, etc”; ¶45); wherein the second deflection section is covered with the light control device (fig. 11).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made, to modify the combined display apparatus of Chaum and Solomon, to incorporate the teaching of Freeman wherein the second deflection section is covered with the (¶97). 
Chaum, Soloman, and Freeman combined do not explicitly teach the first and second electrodes are first and second transparent electrodes, wherein the electrophoretic dispersion liquid comprises a plurality of electrophoretic particles and a dispersion medium, wherein a color of the electrophoretic particles is different from a color of the dispersion medium, nor do they teach wherein the first transparent electrode is patterned in a shape and the second transparent electrode is not patterned in the shape. 
Roh teaches an electrophoretic display (fig. 1; ¶59) which operates in a reflective display mode and a transmissive display mode adaptive to ambient light (¶9) comprising: a first transparent substrate (fig. 1, item 20; ¶60) and a second transparent substrate (fig. 1, item 10; ¶62), the first transparent substrate opposite the second transparent substrate, first and second transparent electrodes (fig. 1, items 22 and 12 respectively; ¶60; ¶62) that are provided on the first and second transparent substrates respectively, wherein the first transparent electrode is patterned in a shape (fig. 1, item 22; ¶62) of the second transparent electrode is not patterned in the shape (fig. 1, item 12; ¶60), and an electrophoretic dispersion liquid (fig. 1, item 40) that is sealed between the first and second transparent substrates (¶6; ¶64-66); wherein the electrophoretic dispersion liquid comprises a plurality of electrophoretic particles and a dispersion medium, wherein a color of the electrophoretic particles is different from a color of the dispersion medium (¶6, “A background color that contrasts with the electrophoretic particle is carried by the insulating liquid including white-colored charged particles”; ¶64, “The insulation material 40 can be liquid or gas and should be transparent for allowing light to transmit”; ¶65, “The white-colored charged particles 50 are distributed in the insulation material 40”; ¶66, “The non-white colored charged particles 60 are dispersed in the insulation material 40”).
Therefore it would have been obvious to a person of ordinary skill in the art to modify the combined display apparatus of Chaum, Soloman, and Freeman, such that the first and second electrodes are first and second transparent electrodes, wherein the first transparent electrode is patterned in a shape and the second transparent electrode is not patterned in the shape, wherein the electrophoretic dispersion liquid comprises a plurality of electrophoretic particles and a dispersion medium, wherein a color of the electrophoretic particles is different from a color of the dispersion medium, as taught by Roh so as to provide a device which is capable of adapting to ambient light conditions (¶9). 
Chaum, Soloman, Freeman, and Roh combined do not mention wherein there is a gap between the light guide plate and the first substrate.
Cornelissen teaches a luminous window (fig. 1, item 101; ¶41) comprising a light guide plate (fig. 1A, item 101; ¶41), a light source (fig. 1, item 102; ¶41) arranged to couple light into the light guide, and a switchable structure (fig. 1, item 103; ¶41), wherein there is a gap between the light guide plate and a first substrate of the switchable structure (¶42).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display apparatus of Chaum, Solomon, Freeman, and Rob, wherein there is a gap between the light guide plate and the first substrate, as taught by Cornelissen so as to provide an alternative to attaching a switchable structure to the light guide aside from using optically transparent adhesive (¶42). 
	With respect to Claim 22, claim 21 is incorporated, Chaum teaches an ambient light sensor automatically adjusts the brightness of elements of an illuminator but does not explicitly teach further comprising: an illuminance sensor that measures the illuminance of an environment in which the display apparatus is located, wherein the transmittance of the light control device is controlled on a basis of the measurement result of the illuminance sensor.
Freeman teaches a display device (fig. 11; ¶94) which provides an image to the user, comprising: an optical device (fig. 11, item 102; ¶38), a first deflection section (fig. , item 110; ¶38, “The input rays are reflected by an input reflector 110 that directs the rays generally along the axis of the image-guiding substrate 102”), a second deflection section (fig. 1, item 112; ¶38, “After the rays have transited a transfer distance along the substrate, they are incident upon a series of partial reflectors 112 that direct the rays toward a viewing region 114 where they can be perceived by the eye of a viewer 116”); and a light control device (fig. 11, item 1002; ¶94, “may be of many types including for example an LCD panel, an electrochromic panel, etc”; ¶45); wherein the second deflection section is covered with the light control device (fig. 11); further comprising: an illuminance sensor (fig. 11, item 1104) that measures the illuminance of an environment in which the display apparatus is located, wherein the transmittance of the light control device is controlled on a basis of the measurement result of the illuminance sensor (¶94-95).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made, to modify the combined display apparatus of Chaum, Soloman, Freeman, Roh, and Cornelissen to further comprise an illuminance sensor that measures the illuminance of an environment in which the display apparatus is located, wherein the transmittance of the light control device is controlled on a basis of the measurement result of the illuminance sensor, as taught by Freeman, so as to determine an optimum amount of variable occlusion to which the light control device is driven (¶95). 
	With respect to Claim 23, claim 21 is incorporated, Chaum teaches further comprising: an illuminance sensor that measures the illuminance of an environment in which the display apparatus is located (¶1295 – ambient light sensor), wherein the brightness of an image formed by the image forming device is controlled on a basis of the measurement result of the illuminance sensor (¶1295 – last sentence).
With respect to Claim 33, claim 21 is incorporated, Chaum teaches wherein the light control device (¶560) is removably provided in the region of the optical device from which light is emitted (¶563; figs. 318A-D; ¶1374 -¶1377).
With respect to Claim 34, Chaum teaches a display apparatus (fig. 1: head mounted display system) comprising: a glasses-type frame (¶357); an image display device (fig. 1, item 110: image display system; ¶557) that is attached to the frame; and an illuminance sensor that measures an illuminance of an environment in which the display apparatus is located (¶1295 – ambient light sensor), wherein the image display device includes an image forming device (fig. 1, item 120: projector), and an optical device (fig. 1, item 116: proximal optic) on which light emitted from the image forming device is incident (¶560), in which the light is guided (figs. 24a-24c; ¶731), and from which the light is emitted, wherein a light control device (¶543; ¶682; ¶683, a light control device is equivalent to a light reducing structure) that adjusts the amount of external light incident from outside the optical device is provided in a region of the optical device from which light is emitted (¶953), and wherein the optical device (fig. 24A, item 2440: proximal optic ~ optical device) includes a light guide plate (figs. 24A-24C; ¶731; ¶1091 – please note that a waveguide is equivalent to a light guide plate) in which incident light (fig. 24A, item 2410 or fig. 171, item 17101) propagates while being totally reflected and from which the light is emitted (¶760; ¶796; ¶1091); a first deflection section (fig. 171, the first deflection unit is equivalent to the first portion of the light guide plate where the incident light is first totally internally reflected – portion closest to item 17101) that deflects light incident on the light guide plate, wherein the first deflection section is one of a light reflecting film and a diffraction grating (¶539; ¶544; ¶672-673; see claim 1 and 46-47); and a second deflection section (fig. 171, the second deflection unit is equivalent to the second portion of the light guide plate where the incident light is totally internally reflected prior to exiting the light guide plate – portion closest to item 17103) that deflects the light which propagates in the light guide plate while being totally reflected (fig. 24a, item 2440: proximal optic; fig. 171, portion of the waveguide closest to item 17103: second deflection unit; ¶682; ¶683 – please note that the light control device (shutter) maybe on or within the proximal optic, switchable shutters have two substrates; ¶731; please note that the proximal optic is configured with a waveguide, this is equivalent to the second deflection unit being covered with a substrate of the light control device since the light control device is within the proximal optic as well).
Chaum does not teach the light control device includes: a first transparent substrate and a second transparent substrate, the first transparent substrate opposite the second transparent substrate, first and second transparent electrodes provided on the first and second transparent substrates respectively; and an electrophoretic dispersion liquid sealed between the first and second substrates. 
Solomon teaches a light control device (fig. 48) mounted on a glasses-type frame (¶2; ¶9, augmented reality) wherein the light control device includes a first transparent substrate and a second transparent substrate, the first transparent substrate opposite the second transparent substrate (fig. 48, item 50: electrophoretic shutter – must have a first transparent and second transparent substrate disposed opposite each other with electrophoretic medium in between when disposed on glasses for augmented reality), first and second transparent electrodes (fig. 48, item 50, must have first and second transparent electrodes when disposed on glasses for augmented reality; ¶187) provided on the first and second transparent substrates respectively, and an electrophoretic dispersion liquid sealed between the two substrates (¶187, please note that a electrophoretic shutter system comprises the above, there must be two electrodes one for applying a negative charge and one for applying a positive charge, an electrophoretic dispersion liquid between the electrodes, and substrates for the electrodes to be formed/disposed). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the display apparatus of Chaum, such that the light control device includes a first transparent substrate and a second transparent substrate, the first transparent substrate opposite the second transparent substrate, first and second transparent electrodes provided on the first and second transparent substrates respectively; and an electrophoretic dispersion liquid sealed between the first and second substrates, as taught by Solomon so as to provide effective implementation of variable light transmission so as to reduce the energy consumption of the apparatus and increasing resolution and contrast (¶188).
Although Chaum teaches a structure that is on the optical device (¶683, switchable structure), Chaum and Solomon combined do not explicitly teach wherein the second deflection section is covered with one or more of the two opposite transparent substrates included in the light control device and wherein a transmittance of the light control device is controlled on a basis of a measurement result of the illuminance sensor.
Freeman teaches a display device (fig. 11; ¶94) which provides an image to the user, comprising: an optical device (fig. 11, item 102; ¶38), a first deflection section (fig. , item 110; ¶38, “The input rays are reflected by an input reflector 110 that directs the rays generally along the axis of the image-guiding substrate 102”), a second deflection section (fig. 1, item 112; ¶38, “After the rays have transited a transfer distance along the substrate, they are incident upon a series of partial reflectors 112 that direct the rays toward a viewing region 114 where they can be perceived by the eye of a viewer 116”); and a light control device (fig. 11, item 1002; ¶94, “may be of many types including for example an LCD panel, an electrochromic panel, etc”; ¶45); wherein the second deflection section is covered with the light control device (fig. 11); further comprising: an illuminance sensor (fig. 11, item 1104) that measures the illuminance of an environment in which the display apparatus is located, wherein the transmittance of the light control device is controlled on a basis of the measurement result of the illuminance sensor (¶94-95).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made, to modify the combined display apparatus of Chaum and Solomon, to incorporate the teaching of Freeman wherein the second deflection section is covered with the light control device resulting in the second deflection unit is covered with one or more of the two opposite transparent substrates included in the light control device and wherein a transmittance of the light control device is controlled on a basis of a measurement result of the illuminance sensor, as taught by Freeman, so as to maintain a comfortable contrast between the projected image and the ambient illumination (¶97). 
Chaum, Soloman, and Freeman combined do not explicitly teach the first and second electrodes are first and second transparent electrodes, wherein the electrophoretic dispersion liquid comprises a plurality of electrophoretic particles and a dispersion medium, wherein a color of the electrophoretic particles is different from a color of the dispersion medium, nor do they teach wherein the first transparent electrode is patterned in a shape and the second transparent electrode is not patterned in the shape. 
Roh teaches an electrophoretic display (fig. 1; ¶59) which operates in a reflective display mode and a transmissive display mode adaptive to ambient light (¶9) comprising: a first transparent substrate (fig. 1, item 20; ¶60) and a second transparent substrate (fig. 1, item 10; ¶62), the first transparent substrate opposite the second transparent substrate, first and second (fig. 1, items 22 and 12 respectively; ¶60; ¶62) that are provided on the first and second transparent substrates respectively, wherein the first transparent electrode is patterned in a shape (fig. 1, item 22; ¶62) of the second transparent electrode is not patterned in the shape (fig. 1, item 12; ¶60), and an electrophoretic dispersion liquid (fig. 1, item 40) that is sealed between the first and second transparent substrates (¶6; ¶64-66); wherein the electrophoretic dispersion liquid comprises a plurality of electrophoretic particles and a dispersion medium, wherein a color of the electrophoretic particles is different from a color of the dispersion medium (¶6, “A background color that contrasts with the electrophoretic particle is carried by the insulating liquid including white-colored charged particles”; ¶64, “The insulation material 40 can be liquid or gas and should be transparent for allowing light to transmit”; ¶65, “The white-colored charged particles 50 are distributed in the insulation material 40”; ¶66, “The non-white colored charged particles 60 are dispersed in the insulation material 40”).
Therefore it would have been obvious to a person of ordinary skill in the art to modify the combined display apparatus of Chaum, Soloman, and Freeman, such that the first and second electrodes are first and second transparent electrodes, wherein the first transparent electrode is patterned in a shape and the second transparent electrode is not patterned in the shape, wherein the electrophoretic dispersion liquid comprises a plurality of electrophoretic particles and a dispersion medium, wherein a color of the electrophoretic particles is different from a color of the dispersion medium, as taught by Roh so as to provide a device which is capable of adapting to ambient light conditions (¶9). 
Chaum, Soloman, Freeman, and Roh combined do not mention wherein there is a gap between the light guide plate and the first substrate.
Cornelissen teaches a luminous window (fig. 1, item 101; ¶41) comprising a light guide plate (fig. 1A, item 101; ¶41), a light source (fig. 1, item 102; ¶41) arranged to couple light into (fig. 1, item 103; ¶41), wherein there is a gap between the light guide plate and a first substrate of the switchable structure (¶42).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display apparatus of Chaum, Solomon, Freeman, and Rob, wherein there is a gap between the light guide plate and the first substrate, as taught by Cornelissen so as to provide an alternative to attaching a switchable structure to the light guide aside from using optically transparent adhesive (¶42). 
With respect to Claim 35, Chaum teaches a display apparatus (fig. 1: head mounted display system) comprising: a glasses-type frame (¶357); an image display device (fig. 1, item 110: image display system; ¶557) that is attached to the frame; and an illuminance sensor that measures the illuminance of an environment in which the display apparatus is located (¶1295 – ambient light sensor), wherein the image display device includes an image forming device (fig. 1, item 120: projector), and an optical device (fig. 1, item 116: proximal optic) on which light emitted from the image forming device is incident (¶560), in which the light is guided (figs. 24a-24c; ¶731), and from which the light is emitted, wherein a light control device (¶543; ¶682; ¶683, a light control device is equivalent to a light reducing structure) that adjusts the amount of external light incident from outside the optical device is provided in a region of the optical device from which light is emitted (¶953), wherein a brightness of an image formed by the image forming device is controlled on a basis of the measurement result of the illuminance sensor (¶1295 – last sentence), and wherein the optical device (fig. 24A, item 2440: proximal optic ~ optical device) includes a light guide plate (figs. 24A-24C; ¶731; ¶1091 – please note that a waveguide is equivalent to a light guide plate) in which incident light (fig. 24A, item 2410 or fig. 171, item 17101) propagates while being totally reflected and from which the light is emitted (¶760; ¶796; ¶1091); a first deflection section (fig. 171, the first deflection unit is equivalent to the first portion of the light guide plate where the incident light is first totally internally reflected – portion closest to item 17101) that deflects light incident on the light guide plate, wherein the first deflection section is one of a light reflecting film and a diffraction grating (¶539; ¶544; ¶672-673; see claim 1 and 46-47); and a second deflection section (fig. 171, the second deflection unit is equivalent to the second portion of the light guide plate where the incident light is totally internally reflected prior to exiting the light guide plate – portion closest to item 17103) that deflects the light which propagates in the light guide plate while being totally reflected (fig. 24a, item 2440: proximal optic; fig. 171, portion of the waveguide closest to item 17103: second deflection unit; ¶682; ¶683 – please note that the light control device (shutter) maybe on or within the proximal optic, switchable shutters have two substrates; ¶731; please note that the proximal optic is configured with a waveguide, this is equivalent to the second deflection unit being covered with a substrate of the light control device since the light control device is within the proximal optic as well). 
Chaum does not teach the light control device includes: a first transparent substrate and a second transparent substrate, the first transparent substrate opposite the second transparent substrate, first and second transparent electrodes provided on the first and second transparent substrates respectively; and an electrophoretic dispersion liquid sealed between the first and second substrates. 
Solomon teaches a light control device (fig. 48) mounted on a glasses-type frame (¶2; ¶9, augmented reality) wherein the light control device includes a first transparent substrate and a second transparent substrate, the first transparent substrate opposite the second transparent substrate (fig. 48, item 50: electrophoretic shutter – must have a first transparent and second transparent substrate disposed opposite each other with electrophoretic medium in between when disposed on glasses for augmented reality), first and second transparent (fig. 48, item 50, must have first and second transparent electrodes when disposed on glasses for augmented reality; ¶187) provided on the first and second transparent substrates respectively, and an electrophoretic dispersion liquid sealed between the two substrates (¶187, please note that a electrophoretic shutter system comprises the above, there must be two electrodes one for applying a negative charge and one for applying a positive charge, an electrophoretic dispersion liquid between the electrodes, and substrates for the electrodes to be formed/disposed). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the display apparatus of Chaum, such that the light control device includes a first transparent substrate and a second transparent substrate, the first transparent substrate opposite the second transparent substrate, first and second transparent electrodes provided on the first and second transparent substrates respectively; and an electrophoretic dispersion liquid sealed between the first and second substrates, as taught by Solomon so as to provide effective implementation of variable light transmission so as to reduce the energy consumption of the apparatus and increasing resolution and contrast (¶188).
Although Chaum teaches a structure that is on the optical device (¶683, switchable structure), Chaum and Solomon combined do not explicitly teach wherein the second deflection section is covered with one or more of the two opposite transparent substrates included in the light control device.
Freeman teaches a display device (fig. 11; ¶94) which provides an image to the user, comprising: an optical device (fig. 11, item 102; ¶38), a first deflection section (fig. , item 110; ¶38, “The input rays are reflected by an input reflector 110 that directs the rays generally along the axis of the image-guiding substrate 102”), a second deflection section (fig. 1, item 112; ¶38, “After the rays have transited a transfer distance along the substrate, they are incident upon a series of partial reflectors 112 that direct the rays toward a viewing region 114 where they can be perceived by the eye of a viewer 116”); and a light control device (fig. 11, item 1002; ¶94, “may be of many types including for example an LCD panel, an electrochromic panel, etc”; ¶45); wherein the second deflection section is covered with the light control device (fig. 11); further comprising: an illuminance sensor (fig. 11, item 1104) that measures the illuminance of an environment in which the display apparatus is located, wherein the transmittance of the light control device is controlled on a basis of the measurement result of the illuminance sensor (¶94-95).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made, to modify the combined display apparatus of Chaum and Solomon, to incorporate the teaching of Freeman wherein the second deflection section is covered with the light control device resulting in the second deflection unit is covered with one or more of the two opposite transparent substrates included in the light control device, as taught by Freeman, so as to maintain a comfortable contrast between the projected image and the ambient illumination (¶97). 
Chaum, Soloman, and Freeman combined do not explicitly teach the first and second electrodes are first and second transparent electrodes, wherein the electrophoretic dispersion liquid comprises a plurality of electrophoretic particles and a dispersion medium, wherein a color of the electrophoretic particles is different from a color of the dispersion medium, nor do they teach wherein the first transparent electrode is patterned in a shape and the second transparent electrode is not patterned in the shape. 
Roh teaches an electrophoretic display (fig. 1; ¶59) which operates in a reflective display mode and a transmissive display mode adaptive to ambient light (¶9) comprising: a first transparent substrate (fig. 1, item 20; ¶60) and a second transparent substrate (fig. 1, item 10; ¶62), the first transparent substrate opposite the second transparent substrate, first and second transparent electrodes (fig. 1, items 22 and 12 respectively; ¶60; ¶62) that are provided on the first and second transparent substrates respectively, wherein the first transparent electrode is patterned in a shape (fig. 1, item 22; ¶62) of the second transparent electrode is not patterned in the shape (fig. 1, item 12; ¶60), and an electrophoretic dispersion liquid (fig. 1, item 40) that is sealed between the first and second transparent substrates (¶6; ¶64-66); wherein the electrophoretic dispersion liquid comprises a plurality of electrophoretic particles and a dispersion medium, wherein a color of the electrophoretic particles is different from a color of the dispersion medium (¶6, “A background color that contrasts with the electrophoretic particle is carried by the insulating liquid including white-colored charged particles”; ¶64, “The insulation material 40 can be liquid or gas and should be transparent for allowing light to transmit”; ¶65, “The white-colored charged particles 50 are distributed in the insulation material 40”; ¶66, “The non-white colored charged particles 60 are dispersed in the insulation material 40”).
Therefore it would have been obvious to a person of ordinary skill in the art to modify the combined display apparatus of Chaum, Soloman, and Freeman, such that the first and second electrodes are first and second transparent electrodes, wherein the first transparent electrode is patterned in a shape and the second transparent electrode is not patterned in the shape, wherein the electrophoretic dispersion liquid comprises a plurality of electrophoretic particles and a dispersion medium, wherein a color of the electrophoretic particles is different from a color of the dispersion medium, as taught by Roh so as to provide a device which is capable of adapting to ambient light conditions (¶9). 
Chaum, Soloman, Freeman, and Roh combined do not mention wherein there is a gap between the light guide plate and the first substrate.
(fig. 1, item 101; ¶41) comprising a light guide plate (fig. 1A, item 101; ¶41), a light source (fig. 1, item 102; ¶41) arranged to couple light into the light guide, and a switchable structure (fig. 1, item 103; ¶41), wherein there is a gap between the light guide plate and a first substrate of the switchable structure (¶42).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display apparatus of Chaum, Solomon, Freeman, and Rob, wherein there is a gap between the light guide plate and the first substrate, as taught by Cornelissen so as to provide an alternative to attaching a switchable structure to the light guide aside from using optically transparent adhesive (¶42). 
With respect to Claim 38, claim 21 is incorporated, Chaum teaches wherein the first deflection section is a light reflecting film (¶539; ¶544; see claim 1 and 44).
With respect to Claim 39, claim 21 is incorporated, Chaum teaches wherein the first deflection section is a diffraction grating (¶539; ¶544; ¶672-673; see claim 1 and 46-47).

Claims 24-26 and 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chaum, Solomon, Freeman, Roh, and  Cornelissen as applied to claims 21-22 above, and further in view of Kelly et al. (Pub. No.: US 2008/0218434 A1) hereinafter referred to as Kelly.
	With respect to Claim 24, claim 21 is incorporated, Chaum, Solomon, Freeman, Roh, and  Cornelissen combined do not teach further comprising: an illuminance sensor that measures illuminance on a basis of light which passes through the light control device from an external environment, wherein the transmittance of the light control device is controlled on a basis of the measurement result of the illuminance sensor.
(fig. 4; ¶36) comprising: an optical device (fig. 4, item 408; ¶36; ¶38) on which light emitted from an image forming device is incident, wherein a light control device (fig. 4, item 406; ¶37) that adjusts an amount of external light incident from outside the optical device is provided in a region of the optical device from which light is emitted, further comprising: an illuminance sensor (fig. 4, item 414) that measures illuminance on a basis of light which passes through the light control device from an external environment (¶39, “The second light sensor 414 is disposed between the combiner 116 and the operator 402. Therefore, the second light sensor 414 detects the light intensity after the light (i.e., resulting light 410) passes through the combiner 116. In some embodiments”), wherein the transmittance of the light control device is controlled on a basis of the measurement result of the illuminance sensor (¶41).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the combined display apparatus of Chaum, Solomon, Freeman, Roh, and  Cornelissen to further comprise an illuminance sensor that measures illuminance on a basis of light which passes through the light control device from an external environment, wherein the transmittance of the light control device is controlled on a basis of the measurement result of the illuminance sensor, as taught by Kelly, so as to improve operation (¶7).
	With respect to Claim 25, claim 21 is incorporated, Chaum, Solomon, Freeman, Roh, and  Cornelissen combined do not teach further comprising: an illuminance sensor that measures illuminance on a basis of light which passes through the light control device from an external environment, wherein a brightness of an image formed by the image forming device is controlled on a basis of the measurement result of the illuminance sensor.
(fig. 4; ¶36) comprising: an optical device (fig. 4, item 408; ¶36; ¶38) on which light emitted from an image forming device is incident, wherein a light control device (fig. 4, item 406; ¶37) that adjusts an amount of external light incident from outside the optical device is provided in a region of the optical device from which light is emitted, further comprising: an illuminance sensor (fig. 4, item 414) that measures illuminance on a basis of light which passes through the light control device from an external environment (¶39, “The second light sensor 414 is disposed between the combiner 116 and the operator 402. Therefore, the second light sensor 414 detects the light intensity after the light (i.e., resulting light 410) passes through the combiner 116. In some embodiments”), wherein a brightness of an image formed by the image forming device is controlled on a basis of the measurement result of the illuminance sensor (¶28; ¶34; ¶41).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the combined display apparatus of Chaum, Solomon, Freeman, Roh, and  Cornelissen to further comprise an illuminance sensor that measures illuminance on a basis of light which passes through the light control device from an external environment, wherein a brightness of an image formed by the image forming device is controlled on a basis of the measurement result of the illuminance sensor, as taught by Kelly, so as to improve operation (¶7).
	With respect to Claim 26, claim 24 is incorporated, Chaum, Solomon, Freeman, Roh, and  Cornelissen combined do not teach wherein the illuminance sensor is arranged closer to the observer than the optical device.
Kelly teaches a dimmable display (fig. 4; ¶36) comprising: an optical device (fig. 4, item 408; ¶36; ¶38) on which light emitted from an image forming device is incident, wherein a light control device (fig. 4, item 406; ¶37) that adjusts an amount of external light incident from (fig. 4, item 414) that measures illuminance on a basis of light which passes through the light control device from an external environment (¶39, “The second light sensor 414 is disposed between the combiner 116 and the operator 402. Therefore, the second light sensor 414 detects the light intensity after the light (i.e., resulting light 410) passes through the combiner 116. In some embodiments”), wherein the transmittance of the light control device is controlled on a basis of the measurement result of the illuminance sensor (¶41); wherein the illuminance sensor is arranged closer to the observer than the optical device (fig. 4, item 414 is arranged closer to the user than item 408).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the combined display apparatus of Chaum, Solomon, Freeman, Roh, and  Cornelissen wherein the illuminance sensor is arranged closer to the observer than the optical device, as taught by Kelly, so as to improve operation (¶7).
With respect to Claim 28, claim 22 is incorporated, Chaum, Solomon, Freeman, Roh, and  Cornelissen combined do not teach wherein, when the measurement result of the illuminance sensor is equal to or greater than a first predetermined value, the transmittance of the light control device is equal to or less than a second predetermined value different from the first predetermined value. 
Kelly teaches a dimmable display (fig. 4; ¶36) comprising: an optical device (fig. 4, item 408; ¶36; ¶38) on which light emitted from an image forming device is incident, wherein a light control device (fig. 4, item 406; ¶37) that adjusts an amount of external light incident from outside the optical device is provided in a region of the optical device from which light is emitted, further comprising: an illuminance sensor (fig. 4, item 412) that measures an illuminance of an environment in which the display apparatus is located (¶39), wherein a (¶40); wherein, when the measurement result of the illuminance sensor is equal to or greater than a first predetermined value (¶40, the first predetermined value corresponds to high intensity), the transmittance of the light control device is equal to or less than a second predetermined value different from the first predetermined value (¶40, second predetermined value corresponds to reduced light intensity). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the combined display apparatus of Chaum, Solomon, Freeman, Roh, and  Cornelissen wherein, when the measurement result of the illuminance sensor is equal to or greater than a first predetermined value, the transmittance of the light control device is equal to or less than a second predetermined value different from the first predetermined value, as taught by Kelly, so as to improve operation (¶7).
	With respect to Claim 29, claim 22 is incorporated, Chaum, Solomon, Freeman, Roh, and  Cornelissen combined do not teach wherein, when the measurement result of the illuminance sensor is equal to or less than a first predetermined value, the transmittance of the light control device is equal to or greater than a second predetermined value different from the first predetermined value.
Kelly teaches a dimmable display (fig. 4; ¶36) comprising: an optical device (fig. 4, item 408; ¶36; ¶38) on which light emitted from an image forming device is incident, wherein a light control device (fig. 4, item 406; ¶37) that adjusts an amount of external light incident from outside the optical device is provided in a region of the optical device from which light is emitted, further comprising: an illuminance sensor (fig. 4, item 412) that measures an illuminance of an environment in which the display apparatus is located (¶39), wherein a transmittance of the light control device is controlled on a basis of a measurement result of the (¶40); wherein, when the measurement result of the illuminance sensor is equal to or less than a first predetermined value (¶40, the first predetermined value corresponds to low intensity: 10 lux), the transmittance of the light control device is equal to or greater than a second predetermined value different from the first predetermined value (¶40, second predetermined value = 5 lux and transmitted light corresponds to reduced light intensity: 8 lux). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the combined display apparatus of Chaum, Solomon, Freeman, Roh, and  Cornelissen wherein, when the measurement result of the illuminance sensor is equal to or less than a first predetermined value, the transmittance of the light control device is equal to or greater than a second predetermined value different from the first predetermined value, as taught by Kelly, so as to improve operation (¶7).

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chaum, Solomon, Freeman, Roh, and  Cornelissen as applied to claim 21 above, and further in view of Border et al (Pub. No.: US 2012/0050141 A1) hereinafter referred to as Border.
With respect to Claim 27, claim 21 is incorporated, Chaum, Solomon, Freeman, Roh, and  Cornelissen combined do not teach wherein the maximum transmittance of the light control device is equal to or greater than 50% and the minimum transmittance of the light control device is equal to or less than 30%.
Border teaches a light control device (fig. 6, item 16; ¶40 – 1st, 2nd, and 5th to 7th sentence) that is semi-transparent where the maximum transmittance of light is less than all (please note that this includes equal to or greater than 50%) and the minimum is more than none (please note that this includes equal to or less than 30%).
(¶55 – last sentence).

Claims 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chaum, Solomon, Freeman, Roh, and  Cornelissen as applied to claim 21 above, and further in view of Telfer et al. (Pub. No.: US 2012/0008188 A1) hereinafter referred to as Telfer.
With respect to Claim 30, claim 21 is incorporated, Chaum, Solomon, Freeman, Roh, and  Cornelissen combined do not teach wherein the light control device imparts a desired color to light passing through the light control device. 
Tefler teaches a light control device (¶78; ¶81; ¶83 – please note that a light control device is equivalent to a shutter) that imparts a desired color to a light passing through the light control device.
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the combined display apparatus of Chaum, Solomon, Freeman, Roh, and  Cornelissen, such that the light control device imparts a desired color to light passing through the light control device as taught by Tefler so as to provide a light modulator for effective implementation of variable transmissivity to reduce energy costs (¶29). 
Claim 31, claim 30 is incorporated, Chaum, Solomon, Freeman, Roh, and  Cornelissen combined do not teach wherein the color imparted by the light control device is variable.
Tefler teaches wherein the color imparted by the light control device is variable (¶120).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the combined display apparatus of Chaum, Solomon, Freeman, Roh, Cornelissen, and Tefler such that the color imparted by the light control device is variable as further taught by Tefler so as to provide a light modulator for effective implementation of variable transmissivity to reduce energy costs (¶29) and provide a variety of colors to implement variable transmissivity. 
	With respect to Claim 32, claim 30 is incorporated, Chaum, Solomon, Freeman, Roh, and  Cornelissen combined do not teach wherein the color imparted by the light control device is fixed.
Tefler teaches the color imparted by the light control device is fixed (¶51; please note that the conventional apparatus uses a static filter which is equivalent to a fixed imparted color).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the combined display apparatus of Chaum, Solomon, Freeman, Roh, Cornelissen, and Tefler such that the color imparted by the light control device is fixed, as further taught by Tefler so as to provide another simpler alternative for controlling light transmissivity. 

Claims 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chaum, in view of Solomon, in view of Freeman, in view of Roh, in view of Cornelissen and in view of Kelly.
Claim 36, Chaum teaches a display apparatus (fig. 1: head mounted display system) comprising: a glasses-type frame (¶357); an image display device (fig. 1, item 110: image display system; ¶557) that is attached to the frame; and an illuminance sensor (¶1295 – ambient light sensor), wherein the image display device includes an image forming device (fig. 1, item 120: projector), and an optical device (fig. 1, item 116: proximal optic) on which light emitted from the image forming device is incident (¶560), in which the light is guided (figs. 24a-24c; ¶731), and from which the light is emitted, wherein a light control device (¶543; ¶682; ¶683, a light control device is equivalent to a light reducing structure) that adjusts the amount of external light incident from outside the optical device is provided in a region of the optical device from which light is emitted (¶953), wherein the optical device (fig. 24A, item 2440: proximal optic ~ optical device) includes a light guide plate (figs. 24A-24C; ¶731; ¶1091 – please note that a waveguide is equivalent to a light guide plate) in which incident light (fig. 24A, item 2410 or fig. 171, item 17101) propagates while being totally reflected and from which the light is emitted (¶760; ¶796; ¶1091); a first deflection section (fig. 171, the first deflection unit is equivalent to the first portion of the light guide plate where the incident light is first totally internally reflected – portion closest to item 17101) that deflects light incident on the light guide plate, wherein the first deflection section is one of a light reflecting film and a diffraction grating (¶539; ¶544; ¶672-673; see claim 1 and 46-47); and a second deflection section (fig. 171, the second deflection unit is equivalent to the second portion of the light guide plate where the incident light is totally internally reflected prior to exiting the light guide plate – portion closest to item 17103) that deflects the light which propagates in the light guide plate while being totally reflected (fig. 24a, item 2440: proximal optic; fig. 171, portion of the waveguide closest to item 17103: second deflection unit; ¶682; ¶683 – please note that the light control device (shutter) maybe on or within the proximal optic, switchable shutters have two substrates; ¶731; please note that the proximal optic is configured with a waveguide, this is equivalent to the second deflection unit being covered with a substrate of the light control device since the light control device is within the proximal optic as well). 
Chaum does not teach the light control device includes: a first transparent substrate and a second transparent substrate, the first transparent substrate opposite the second transparent substrate, first and second transparent electrodes provided on the first and second transparent substrates respectively; and an electrophoretic dispersion liquid sealed between the first and second substrates. 
Solomon teaches a light control device (fig. 48) mounted on a glasses-type frame (¶2; ¶9, augmented reality) wherein the light control device includes a first transparent substrate and a second transparent substrate, the first transparent substrate opposite the second transparent substrate (fig. 48, item 50: electrophoretic shutter – must have a first transparent and second transparent substrate disposed opposite each other with electrophoretic medium in between when disposed on glasses for augmented reality), first and second transparent electrodes (fig. 48, item 50, must have first and second transparent electrodes when disposed on glasses for augmented reality; ¶187) provided on the first and second transparent substrates respectively, and an electrophoretic dispersion liquid sealed between the two substrates (¶187, please note that a electrophoretic shutter system comprises the above, there must be two electrodes one for applying a negative charge and one for applying a positive charge, an electrophoretic dispersion liquid between the electrodes, and substrates for the electrodes to be formed/disposed). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the display apparatus of Chaum, such that the light control device includes a first transparent substrate and a second transparent substrate, the first (¶188).
Although Chaum teaches a structure that is on the optical device (¶683, switchable structure), Chaum and Solomon combined do not explicitly teach wherein the second deflection section is covered with one or more of the two opposite transparent substrates included in the light control device.
Freeman teaches a display device (fig. 11; ¶94) which provides an image to the user, comprising: an optical device (fig. 11, item 102; ¶38), a first deflection section (fig. , item 110; ¶38, “The input rays are reflected by an input reflector 110 that directs the rays generally along the axis of the image-guiding substrate 102”), a second deflection section (fig. 1, item 112; ¶38, “After the rays have transited a transfer distance along the substrate, they are incident upon a series of partial reflectors 112 that direct the rays toward a viewing region 114 where they can be perceived by the eye of a viewer 116”); and a light control device (fig. 11, item 1002; ¶94, “may be of many types including for example an LCD panel, an electrochromic panel, etc”; ¶45); wherein the second deflection section is covered with the light control device (fig. 11).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made, to modify the combined display apparatus of Chaum and Solomon, to incorporate the teaching of Freeman wherein the second deflection section is covered with the light control device resulting in the second deflection unit is covered with one or more of the two opposite transparent substrates included in the light control device, as taught by Freeman, (¶97). 
Chaum, Soloman, and Freeman combined do not explicitly teach the first and second electrodes are first and second transparent electrodes, wherein the electrophoretic dispersion liquid comprises a plurality of electrophoretic particles and a dispersion medium, wherein a color of the electrophoretic particles is different from a color of the dispersion medium, nor do they teach wherein the first transparent electrode is patterned in a shape and the second transparent electrode is not patterned in the shape. 
Roh teaches an electrophoretic display (fig. 1; ¶59) which operates in a reflective display mode and a transmissive display mode adaptive to ambient light (¶9) comprising: a first transparent substrate (fig. 1, item 20; ¶60) and a second transparent substrate (fig. 1, item 10; ¶62), the first transparent substrate opposite the second transparent substrate, first and second transparent electrodes (fig. 1, items 22 and 12 respectively; ¶60; ¶62) that are provided on the first and second transparent substrates respectively, wherein the first transparent electrode is patterned in a shape (fig. 1, item 22; ¶62) of the second transparent electrode is not patterned in the shape (fig. 1, item 12; ¶60), and an electrophoretic dispersion liquid (fig. 1, item 40) that is sealed between the first and second transparent substrates (¶6; ¶64-66); wherein the electrophoretic dispersion liquid comprises a plurality of electrophoretic particles and a dispersion medium, wherein a color of the electrophoretic particles is different from a color of the dispersion medium (¶6, “A background color that contrasts with the electrophoretic particle is carried by the insulating liquid including white-colored charged particles”; ¶64, “The insulation material 40 can be liquid or gas and should be transparent for allowing light to transmit”; ¶65, “The white-colored charged particles 50 are distributed in the insulation material 40”; ¶66, “The non-white colored charged particles 60 are dispersed in the insulation material 40”).
(¶9). 
Chaum, Soloman, Freeman, and Roh combined do not mention wherein there is a gap between the light guide plate and the first substrate.
Cornelissen teaches a luminous window (fig. 1, item 101; ¶41) comprising a light guide plate (fig. 1A, item 101; ¶41), a light source (fig. 1, item 102; ¶41) arranged to couple light into the light guide, and a switchable structure (fig. 1, item 103; ¶41), wherein there is a gap between the light guide plate and a first substrate of the switchable structure (¶42).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display apparatus of Chaum, Solomon, Freeman, and Rob, wherein there is a gap between the light guide plate and the first substrate, as taught by Cornelissen so as to provide an alternative to attaching a switchable structure to the light guide aside from using optically transparent adhesive (¶42). 
Chaum, Solomon, Freeman, Roh, and Cornelissen combined do not teach wherein the illuminance sensor measures illuminance on a basis of light which passes through the light control device from an external environment, wherein the transmittance of the light control device is controlled on a basis of a measurement result of the illuminance sensor.
(fig. 4; ¶36) comprising: an optical device (fig. 4, item 408; ¶36; ¶38) on which light emitted from an image forming device is incident, wherein a light control device (fig. 4, item 406; ¶37) that adjusts an amount of external light incident from outside the optical device is provided in a region of the optical device from which light is emitted, further comprising: an illuminance sensor (fig. 4, item 414); wherein the illuminance sensor measures illuminance on a basis of light which passes through the light control device from an external environment, wherein the transmittance of the light control device is controlled on a basis of a measurement result of the illuminance sensor (¶41). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the combined display apparatus of Chaum, Solomon, Freeman, Roh, and  Cornelissen to replace the illuminance sensor of Chaum with that of Kelly, wherein the illuminance sensor measures illuminance on a basis of light which passes through the light control device from an external environment, wherein the transmittance of the light control device is controlled on a basis of a measurement result of the illuminance sensor as taught by Kelly, so as to improve operation (¶7).
With respect to Claim 37, Chaum teaches a display apparatus (fig. 1: head mounted display system) comprising: a glasses-type frame (¶357); an image display device (fig. 1, item 110: image display system; ¶557) that is attached to the frame; and an illuminance sensor (¶1295 – ambient light sensor), wherein the image display device includes an image forming device (fig. 1, item 120: projector), and an optical device (fig. 1, item 116: proximal optic) on which light emitted from the image forming device is incident (¶560), in which the light is guided (figs. 24a-24c; ¶731), and from which the light is emitted, wherein a light control device (¶543; ¶682; ¶683, a light control device is equivalent to a light reducing structure) that adjusts the amount of external light incident from outside the optical is provided in a region of the optical device from which light is emitted (¶953), wherein the optical device (fig. 24A, item 2440: proximal optic ~ optical device) includes a light guide plate (figs. 24A-24C; ¶731; ¶1091 – please note that a waveguide is equivalent to a light guide plate) in which incident light (fig. 24A, item 2410 or fig. 171, item 17101) propagates while being totally reflected and from which the light is emitted (¶760; ¶796; ¶1091); a first deflection section (fig. 171, the first deflection unit is equivalent to the first portion of the light guide plate where the incident light is first totally internally reflected – portion closest to item 17101) that deflects light incident on the light guide plate, wherein the first deflection section is one of a light reflecting film and a diffraction grating (¶539; ¶544; ¶672-673; see claim 1 and 46-47); and a second deflection section (fig. 171, the second deflection unit is equivalent to the second portion of the light guide plate where the incident light is totally internally reflected prior to exiting the light guide plate – portion closest to item 17103) that deflects the light which propagates in the light guide plate while being totally reflected (fig. 24a, item 2440: proximal optic; fig. 171, portion of the waveguide closest to item 17103: second deflection unit; ¶682; ¶683 – please note that the light control device (shutter) maybe on or within the proximal optic, switchable shutters have two substrates; ¶731; please note that the proximal optic is configured with a waveguide, this is equivalent to the second deflection unit being covered with a substrate of the light control device since the light control device is within the proximal optic as well). 
Chaum does not teach the light control device includes: a first transparent substrate and a second transparent substrate, the first transparent substrate opposite the second transparent substrate, first and second transparent electrodes provided on the first and second transparent substrates respectively; and an electrophoretic dispersion liquid sealed between the first and second substrates. 
(fig. 48) mounted on a glasses-type frame (¶2; ¶9, augmented reality) wherein the light control device includes a first transparent substrate and a second transparent substrate, the first transparent substrate opposite the second transparent substrate (fig. 48, item 50: electrophoretic shutter – must have a first transparent and second transparent substrate disposed opposite each other with electrophoretic medium in between when disposed on glasses for augmented reality), first and second transparent electrodes (fig. 48, item 50, must have first and second transparent electrodes when disposed on glasses for augmented reality; ¶187) provided on the first and second transparent substrates respectively, and an electrophoretic dispersion liquid sealed between the two substrates (¶187, please note that a electrophoretic shutter system comprises the above, there must be two electrodes one for applying a negative charge and one for applying a positive charge, an electrophoretic dispersion liquid between the electrodes, and substrates for the electrodes to be formed/disposed). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the display apparatus of Chaum, such that the light control device includes a first transparent substrate and a second transparent substrate, the first transparent substrate opposite the second transparent substrate, first and second transparent electrodes provided on the first and second transparent substrates respectively; and an electrophoretic dispersion liquid sealed between the first and second substrates, as taught by Solomon so as to provide effective implementation of variable light transmission so as to reduce the energy consumption of the apparatus and increasing resolution and contrast (¶188).
Although Chaum teaches a structure that is on the optical device (¶683, switchable structure), Chaum and Solomon combined do not explicitly teach wherein the second deflection section is covered with one or more of the two opposite transparent substrates included in the light control device.
Freeman teaches a display device (fig. 11; ¶94) which provides an image to the user, comprising: an optical device (fig. 11, item 102; ¶38), a first deflection section (fig. , item 110; ¶38, “The input rays are reflected by an input reflector 110 that directs the rays generally along the axis of the image-guiding substrate 102”), a second deflection section (fig. 1, item 112; ¶38, “After the rays have transited a transfer distance along the substrate, they are incident upon a series of partial reflectors 112 that direct the rays toward a viewing region 114 where they can be perceived by the eye of a viewer 116”); and a light control device (fig. 11, item 1002; ¶94, “may be of many types including for example an LCD panel, an electrochromic panel, etc”; ¶45); wherein the second deflection section is covered with the light control device (fig. 11).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made, to modify the combined display apparatus of Chaum and Solomon, to incorporate the teaching of Freeman wherein the second deflection section is covered with the light control device resulting in the second deflection unit is covered with one or more of the two opposite transparent substrates included in the light control device, as taught by Freeman, so as to maintain a comfortable contrast between the projected image and the ambient illumination (¶97). 
Chaum, Soloman, and Freeman combined do not explicitly teach the first and second electrodes are first and second transparent electrodes, wherein the electrophoretic dispersion liquid comprises a plurality of electrophoretic particles and a dispersion medium, wherein a color of the electrophoretic particles is different from a color of the dispersion medium, nor do they teach wherein the first transparent electrode is patterned in a shape and the second transparent electrode is not patterned in the shape. 
(fig. 1; ¶59) which operates in a reflective display mode and a transmissive display mode adaptive to ambient light (¶9) comprising: a first transparent substrate (fig. 1, item 20; ¶60) and a second transparent substrate (fig. 1, item 10; ¶62), the first transparent substrate opposite the second transparent substrate, first and second transparent electrodes (fig. 1, items 22 and 12 respectively; ¶60; ¶62) that are provided on the first and second transparent substrates respectively, wherein the first transparent electrode is patterned in a shape (fig. 1, item 22; ¶62) of the second transparent electrode is not patterned in the shape (fig. 1, item 12; ¶60), and an electrophoretic dispersion liquid (fig. 1, item 40) that is sealed between the first and second transparent substrates (¶6; ¶64-66); wherein the electrophoretic dispersion liquid comprises a plurality of electrophoretic particles and a dispersion medium, wherein a color of the electrophoretic particles is different from a color of the dispersion medium (¶6, “A background color that contrasts with the electrophoretic particle is carried by the insulating liquid including white-colored charged particles”; ¶64, “The insulation material 40 can be liquid or gas and should be transparent for allowing light to transmit”; ¶65, “The white-colored charged particles 50 are distributed in the insulation material 40”; ¶66, “The non-white colored charged particles 60 are dispersed in the insulation material 40”).
Therefore it would have been obvious to a person of ordinary skill in the art to modify the combined display apparatus of Chaum, Soloman, and Freeman, such that the first and second electrodes are first and second transparent electrodes, wherein the first transparent electrode is patterned in a shape and the second transparent electrode is not patterned in the shape, wherein the electrophoretic dispersion liquid comprises a plurality of electrophoretic particles and a dispersion medium, wherein a color of the electrophoretic particles is different from a color of the dispersion medium, as taught by Roh so as to provide a device which is capable of adapting to ambient light conditions (¶9). 
wherein there is a gap between the light guide plate and the first substrate.
Cornelissen teaches a luminous window (fig. 1, item 101; ¶41) comprising a light guide plate (fig. 1A, item 101; ¶41), a light source (fig. 1, item 102; ¶41) arranged to couple light into the light guide, and a switchable structure (fig. 1, item 103; ¶41), wherein there is a gap between the light guide plate and a first substrate of the switchable structure (¶42).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display apparatus of Chaum, Solomon, Freeman, and Rob, wherein there is a gap between the light guide plate and the first substrate, as taught by Cornelissen so as to provide an alternative to attaching a switchable structure to the light guide aside from using optically transparent adhesive (¶42). 
Chaum, Solomon, Freeman, Roh, and Cornelissen combined do not teach wherein the illuminance sensor measures illuminance on a basis of light which passes through the light control device from an external environment, and wherein a brightness of an image formed by the image forming device is controlled on a basis of a measurement result of the illuminance sensor.
Kelly teaches a dimmable display (fig. 4; ¶36) comprising: an optical device (fig. 4, item 408; ¶36; ¶38) on which light emitted from an image forming device is incident, wherein a light control device (fig. 4, item 406; ¶37) that adjusts an amount of external light incident from outside the optical device is provided in a region of the optical device from which light is emitted, further comprising: an illuminance sensor (fig. 4, item 414); wherein the illuminance sensor measures illuminance on a basis of light which passes through the light control device from an external environment, and wherein a brightness of an image formed by the image  (¶28; ¶34; ¶41). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the combined display apparatus of Chaum, Solomon, Freeman, Roh, and  Cornelissen to replace the illuminance sensor of Chaum with that of Kelly, wherein the illuminance sensor measures illuminance on a basis of light which passes through the light control device from an external environment, and wherein a brightness of an image formed by the image forming device is controlled on a basis of a measurement result of the illuminance sensor as taught by Kelly, so as to improve operation (¶7).

Conclusion         
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. INOUE, MASUTAKA and HAMAGISHI, GORO: JP 2000206459 A – see “Solution”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONNA V Bocar/               Examiner, Art Unit 2621       

/AMR A AWAD/               Supervisory Patent Examiner, Art Unit 2621